ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that RICHARD J. DOYLE of WALL, who was admitted to the bar of this State in 1973, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that RICHARD J. DOYLE is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD J. DOYLE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that RICHARD J. DOYLE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.